Case: 3:19-cr-O0086-WHR Doc #: 36 Filed: 09/17/20 Page: 1 of 2 PAGEID #: 141

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:19CR086
Plaintiff, : Judge Walter H. Rice
V.
KENNETH BLAND,

Defendant.

FINAL ORDER OF FORFEITURE

Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the
record, the Court HEREBY FINDS THAT:

On November 22, 2019, and December 2, 2019, the Court entered preliminary orders of
forfeiture, finding that all right, title, and interest in a Keltec P-40, Serial No. 64762 and ten (10)
rounds of .40 caliber ammunition (the “subject property”) had been forfeited to the United States
pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

The Court also found that the defendant had an interest in the subject property and directed
the United States to seize the subject property and to give notice of its intent to forfeit the property.

The United States gave electronic notice through the CM/ECF notification system of the
preliminary orders of forfeiture to counsel for the defendant, and the defendant did not object to
the forfeiture.

On December 2, 2019, the Court held the defendant’s sentencing hearing and announced
the forfeiture. The Amended Judgment establishes that the defendant shall forfeit the subject
property to the United States.

The United States published notice of this forfeiture action and of its intent to dispose of
Case: 3:19-cr-O0086-WHR Doc #: 36 Filed: 09/17/20 Page: 2 of 2 PAGEID #: 142

the subject property in accordance with the law on an official internet government forfeiture site
(www. forfeiture.gov) for at least 30 consecutive days, beginning on December 4, 2019.

The United States sent direct written notice of the forfeiture to all persons who reasonably
appeared to be a potential claimant with standing to contest the forfeiture of the subject property
in the ancillary proceeding, including James Plavecsky and Aubri Farrer.

No person or entity has filed a timely petition with the Court asserting any interest in the
subject property or objecting to its proposed forfeiture.

THEREFORE, IT IS HEREBY ORDERED THAT:

1, All right, title, and interest in the subject property is condemned and forfeited to the
United States under 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

2. The United States shall dispose of the subject property in accordance with the law.

3. The United States District Court shall retain jurisdiction in the case for the purpose
of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: ¢- 1-20 Le ws
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
